Citation Nr: 0809936	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-06 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postoperative residuals of internal derangement of the right 
knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the right knee.  

3.  Entitlement to an initial rating in excess of 10 percent 
for postoperative scars as a residual of right knee injury.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
August 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case presently on appeal, the veteran has not been 
afforded a VA examination since October 2004.  The Court of 
Appeals for Veterans Claims (Court) has long held that 
contemporaneous VA medial examinations must be provided in 
order to full the duty to assist.  Littke v. Derwinski, 1 
Vet. App. 90 (1990); Green v. Derwinski, 1 Vet. App. 121 
(1991); Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995); Olson v. 
Principi, 3 Vet. App. 480, 482 (1992).

In view of the fact that the last VA examination report of 
record was several years ago, further examination is required 
so that the decision is based on a record that contains a 
contemporaneous examination.  An examination too remote for 
rating purposes cannot be considered "contemporaneous," 
particularly where the veteran seemed to indicate that the 
disabilities have worsened during his hearing.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).

Additionally, a private physician, P.M.R., M.D., has 
submitted numerous statements, most recently in September 
2003, attesting to the fact that the veteran is unemployable 
due to his various physician ailments, to include his 
service-connected knee disorders and nonservice-connected 
back condition.  

In December 2004, after the last VA examination, Dr. R. wrote 
that the veteran was having injections into the knees and 
some contractures on both extension and flexion.  Dr. R's 
records should be obtained and this further highlights the 
need for additional current examination.

The claim for TDIU is inextricably intertwined with the 
increased rating issues before the Board because favorable 
resolution of any of these claims would affect the TDIU 
claim.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

On remand, the veteran must also be provided with VCAA notice 
that is compliant with the current laws and regulations 
relating thereto.  See e.g. Vazquez-Flores v. Peake, No 05-
0355 (U.S. Vet. App. Jan. 30, 2008).  Readjudication should 
also include consideration of the holding in Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2007), and any other applicable legal 
precedent.  Such notice should 
specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  The 
RO/AMC should also specifically request 
that he provide any evidence in his 
possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002 & Supp. 2007); 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should also 
ensure that any supplemental VCAA 
notice is in compliance with the 
guidance set forth in Dingess/Hartman.  
A record of this notification must be 
incorporated into the claims file.  

2.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have treated him for his 
right knee problems since 2003.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Records from all treatment of 
the knees from Dr. R., should be 
specifically requested.  All attempts to 
procure records should be documented in 
the file.  If the records identified by 
the veteran cannot be obtained, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Schedule the veteran for a VA 
examination, by a physician, to determine 
the current severity of the right knee 
disorders.  Prior to the examination, the 
claims folder must be made available to 
the physician for review and the 
examination report should note that 
review.  All indicated tests and studies, 
including range of motion testing, should 
be performed, and all manifestations of 
current disability should be described in 
detail.  If any flexion or extension 
contractures are present they should be 
noted.  An opinion should be provided 
regarding whether pain due to the 
service-connected right knee disorders 
could significantly limit functional 
ability during flare-ups or with extended 
use.  The examiner should provide a 
statement regarding any additional 
function loss due to pain on use and 
should express that additional limitation 
in terms of degrees of limitation of 
motion.  The examiner is also requested 
to indicate whether there is any weakened 
movement, excess movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disorders.  The examiner should 
document the extent and severity of any 
residual right knee scarring, including 
the size, location, and any abnormal skin 
growth.  The examiner should also provide 
an opinion on whether the scarring is 
superficial (not associated with 
underlying soft tissue damage) or a deep 
scar (associated with underlying soft 
tissue damage).  The examiner should 
provide a measurement of the total area 
in inches covered by the scarring, and 
state whether the scar is unstable and/or 
painful.  In examining the knee the 
examiner should document any limitation 
of motion that is due to the laceration 
injury, including any specific limitation 
of motion due to pain, expressed in terms 
of full extension being zero degrees, as 
well as any functional loss pertaining to 
the right knee.

Further, the examiner is requested to 
render an opinion as to whether the knee 
pathology alone would render a 
significant impediment to employment and 
the ability to obtain or maintain 
substantially gainful employment.

4.  Then, readjudicate the issues on 
appeal.  If any decision remains adverse 
to the veteran, issue a supplemental 
statement of the case (SSOC) and allow 
the appropriate time for response.  If he 
does not meet the schedular minimum for a 
TDIU, extraschedular consideration should 
be undertaken.  Then, return the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



